ON PETITION TO REHEAR
The appellee, Z. D. Atkins, Commissioner, etc., has filed a Petition to Rehear in the above styled cause, asserting that petitioner is aggrieved by so much of the Court’s opinion as holds that appellant, Nashville & Decatur Railroad Company, is entitled to apportion its tax values as between Tennessee and other states under the statutory formula prescribed for common carriers by rail. It is further asserted that petitioner would demonstrate that the Court’s resolution of the apportionment formula is one which it will be very difficult, if not impossible, to implement.
Bearing in mind that the formula in question would be applied so as to allocate the taxable values of the Railroad as between Tennessee and Alabama, inasmuch as the Railroad is located in only those two States, *844the sections of the Code applicable here are T.C.A. 67-2709(a) and T.C.A. 67-2915 (a), which, when applied as required by the opinion of this Court heretofore filed, is as follows:
“The ratio obtained by taking the arithmetical average of the following two (2) ratios:
1. The gross receipts from railway operations on business beginning and ending within this state without entering or passing through any other state as compared with its entire gross receipts from such operations within and without the state.
2. The mileage owned and operated within Tennessee plus mileage leased and operated within Tennessee as compared with the total of such mileage within and without the state.”
It is asserted by petitioner that the second ratio hereinabove presents no problem, since the total mileage in Tennessee and Alabama remains constant.
On the other hand, it is argued that there is no showing in the record that the Nashville & Decatur Railroad maintains any books or records which would reflect the gross receipts realized by the lessee, Louisville and Nashville Railroad Company, in Tennessee and in Alabama, and it is further argued that the Nashville & Decatur Railroad Company might not be able to obtain the necessary data from the Louisville and Nashville Railroad Company to enable it to file its tax returns and that, if in the future the Louisville and Nashville Railroad should for any reason refuse to make its records available, any effort on the part of the Nashville & Decatur Railroad Company to comply with the requirements of the tax return would be paralyzed.
This position completely overlooks the fact that under the 999 year lease agreement between the two Railroads which is exhibited in the record, the terms of which were made known to the Trial Court and to this Court, the Louisville and Nashville Railroad Company assumed the obligation of paying any and all taxes imposed on the Nashville & Decatur Railroad Company. Therefore, as is urged by counsel for the appellant in his response to the Petition to Rehear, it is inconceivable that the Louisville and Nashville Railroad Company would undertake to withhold from the Nashville & Decatur Railroad Company, or from the tax authorities, the information as to its gross receipts from railway operations of the lessor Railroad, especially, since the furnishing of those records would have the effect of reducing the amount of taxes that the Louisville and Nashville Railroad Company would have to pay the State.
It appears to the Court that it is a rather empty argument that these facts and figures might be denied to the taxing authorities by the Louisville and Nashville Railroad Company when, in point of fact, not only under the 999 year lease is the Louisville and Nashville Railroad Company bound to pay said tax and is, therefore, obligated to see that a proper return is made, but moreover, the very figures in question are required of the Louisville and Nashville Railroad Company in connection with its tax returns to the State.
We agree with counsel for the petitioner that the Court’s rationale as expressed in the Opinion heretofore filed, to the effect that the Nashville & Decatur Railroad Company should not incur a larger tax liability because of its decision to have its property operated through a lessee, appeals to one’s sense of equity. And, it is interesting that petitioner states: “Indeed1 it has never been without such appeal to the Department of Revenue and its legal advisors. Only the matters pointed out herein have prevented the administrative adoption of the formula decreed by the Court.”
Being fully convinced that the fear of the petitioner that enforcement of the tax might be impaired by adoption of the formula decreed by the Court is not well *845founded, we think the Petition to Rehear should be denied.
We again call attention to the fact that in Section 67-2917, T.C.A., it is provided that, if the formulas set out in the tax statute should, for any reason, fail to fairly represent the extent of the taxpayer’s interest in Tennessee, the Commissioner of Revenue, with the approval of the Attorney General, may provide a special and more equitable formula.
We are persuaded to believe that the formula announced by the Court in its original opinion represents a more equitable formula than the one that was proposed by the State.
The Petition to Rehear is respectfully denied.
DYER, C. J., CHATTIN, J., and WILSON and PURYEAR, Special Justices, concur.